Citation Nr: 1714348	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal injury with back pain, spinal lock-up, and numbness of legs and lower back, status post spinal tap for aseptic meningitis.

2.  Entitlement to service connection for headaches, claimed as a residual of the in-service spinal tap. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1981 to January 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for residuals, spinal injury with back pain, spinal lock-up, and numbness of legs and lower back status post spinal tap for aseptic meningitis, and headaches.  A claim for service connection for a spinal injury with residual headaches, back pain, spinal lock ups, and numbness in legs and lower back was received by VA in August 2009.

In May 2016, the Board, in pertinent part, remanded the issues on appeal for additional development.  Pursuant to the May 2016 remand instructions, in September 2016 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed lumbar spine disorder and headaches and complete a separate VA Form 21-4142 for each non-VA provider.  No response to the September 2016 letter has been received from the Veteran.  An August 2016 addendum VA medical opinion was obtained and associated with the claims file.  The Board finds that the August 2016 VA medical opinion is thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the May 2016 Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).         

In the May 2016 remand, the Board characterized the issue of service connection for a low back disorder as "secondary to service-connected bacterial meningitis (status post spinal tap for aseptic meningitis)."  However, the Veteran has consistently claimed that the low back disorder was caused by the spinal tap he received in the course of treatment for meningitis, and not that the low back disorder was in some manner caused or aggravated by the disease process or residual symptomatology of the service-connected meningitis.  The element that connects the issue on appeal (service connection for a low back disorder) and the service-connected meningitis is the in-service spinal tap that was performed in relation to treatment of the disease during service and not a claimed relationship to the disease process itself.  The Board has recharacterized the issue on appeal to avoid any impression that the theory of secondary service connection has been implicated in this case.     


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar spine degenerative joint disease and degenerative disc disease and tension headaches.

2.  The Veteran underwent a spinal tap associated with treatment for meningitis during service.

3.  Symptoms of the lumbar spine disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's lumbar spine disabilities first manifested many years after service separation and are not causally or etiologically related to active service.

5.  The Veteran experienced headaches that resolved without residuals in service.

6.  The Veteran's current tension headaches first manifested many years after service separation and are not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Lumbar spine disabilities, including degenerative joint disease and degenerative disc disease, were not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tension headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in September 2009, prior to the initial adjudication of the claim in November 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.  

Service treatment records dated from August to December 1981 are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In November 2012, the Veteran indicated that he received treatment in service in the fall of 1981.  The AOJ attempted to obtain these records in November 2012 and January 2013 and received negative responses from the appropriate record repositories.  In April 2013 correspondence, the AOJ informed the Veteran that these records had not been located and asked him to submit any additional service treatment records he may have in his possession to which the Veteran did not respond.  In June 2013, the AOJ made a formal finding on the unavailability of service treatment records from August to December 1981. 

Moreover, even if additional service treatment records were located, such records would not have any tendency to substantiate the issues on appeal.  The Veteran has consistently contended that the claimed low back and headache disorders were caused by an in-service spinal tap performed in 1985 - records of which have been associated with the claims file.  As such, service treatment records from 1981, four years prior to the in-service event, would not assist in substantiating the claims.  For this reason, there is no reasonable possibility that service records could aid in substantiating the service connection issues decided herein.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Next, in a November 2009 notice of disagreement, the Veteran contended that the military doctor who performed the in-service spinal tap could be traced by his service or social security number.  To the extent that the Veteran is asserting that VA should attempt to contact or seek a statement from this doctor with regard to the alleged incident, VA is generally not required to solicit a written statement from, or to depose during a hearing, the individual who allegedly assaulted a claimant who is seeking VA benefits for disability due to the alleged assault.  See VAOPGCPREC 5-2014 (VA generally may not, in an individual case, solicit statements or testimony from an alleged assailant). 

Additionally, pursuant to the May 2016 remand instructions, the AOJ (in a September 2016 letter), noting that the Veteran had previously reported treatment for meningitis at a private hospital from July to August 1985, requested that the Veteran identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed lumbar spine disorder and headaches and complete a separate VA Form 21-4142 for each non-VA provider.  No response to the September 2016 letter has been received from the Veteran.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal.

Further, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October and December 2011.  An August 2016 addendum VA medical opinion (to the October and December 2011 VA examination reports) was also obtained.  The Board finds that the VA examination reports and addendum VA medical opinion, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The 2011 VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale as to the etiology of the current lumbar spine disorders and tension headaches.   The August 2016 VA examiner reviewed the lay and medical evidence associated with the claims file, including physical examination reports by previous VA examiners, and provided opinions with supporting rationale.          

In an August 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Denver, Colorado (a Travel Board hearing).  In an August 2011 written statement, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (2016).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with tension headaches, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016).  See October 2011 VA examination report.  The Veteran has also been diagnosed with lumbar spine degenerative joint disease.  See December 2011 VA examination report.   Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply only to the appeal for service connection for lumbar spine disabilities.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Lumbar Spine Disorders

The Veteran essentially contends that he sustained a spinal injury during service as the result of an incorrectly performed spinal tap during the course of treatment for meningitis and he developed back pain, spinal lock-up, and numbness in the legs and lower back following said injury.  See August 2009 service connection claim (on a VA Form 21-526); November 2009 notice of disagreement.  In a September 2009 written statement, the Veteran contended that the "botched procedure" resulted in a rupture to his spinal disc that has caused him years of pain, suffering, and disability in the spine as well as constant headaches, loss of movement, numbness in the arms and legs, and lock ups in his back.  At the December 2011 VA examination, the Veteran contended that, since the in-service spinal tap, he began experiencing problems with low back pain that was aggravated by physical training and marching as well as wearing a heavy ruck sack.  

First, the evidence of record demonstrates that the Veteran has current diagnosed lumbar spine disabilities.  The December 2011 VA examination report notes diagnoses of mild to moderate degenerative joint disease and degenerative disc disease of the lumbosacral spine. 

Next, the Board finds that the Veteran underwent a spinal tap during service in the course of treatment for meningitis.  A July 1985 service treatment record notes that the Veteran reported body aches, nausea, and headache since the previous evening.  These symptoms were initially assessed as viral syndrome.  An August 1985 discharge report from a military hospital notes that, following the diagnosis of viral syndrome, the Veteran sought treatment at a private hospital at which a lumbar puncture was performed.  The Veteran was subsequently transferred to the military hospital and informed that a spinal tap would be repeated the following morning.  The Veteran refused the second lumbar puncture.  Aseptic meningitis was diagnosed.    

However, as discussed in detail below, the Board finds that the weight of the evidence of record is against a finding that the spinal tap caused an in-service spinal injury.  

In a September 2009 written statement, the Veteran reported that he initially received treatment for meningitis during service at a private hospital at which a spinal tap was performed.  Upon being transferred to a military hospital, the Veteran relates that the military physician informed him that another spinal tap would be performed the following morning, which the Veteran declined and then lost consciousness.  The Veteran reports that the next day he "awoke to excruciating pain throughout [his] spine, brain, arms, and legs."  The Veteran relates that he was propped up, restrained by two orderlies, and slumped over a table, while the "military doctor was blindly pushing a needle in and out of [his] spine."  The Veteran reports freeing himself from the orderlies and pushing the doctor away from himself, who then removed the needle from the Veteran's spine and left the room.  See also December 2011 VA examination report.

In the November 2009 notice of disagreement, the Veteran contended that he sustained a ruptured spinal disc as a result of the incorrectly performed spinal tap.  See also August 2010 substantive appeal (on a VA Form 9).  The Veteran contended that the procedure was negligently performed and the military doctor had failed to record the procedure in the medical notes.  

In a June 2011 written statement, the Veteran contended that the military doctor assigned to perform the spinal tap informed him that this was "his first time doing a spinal tap, and [the Veteran] was his way to learn how to do it."  The Veteran reported that, when he protested, the military doctor told him that, because the doctor was an officer and the Veteran was an enlisted serviceman, he did not have a choice.  See also July 2011 written statement.  In a September 2011 written statement, the representative clarified that the Veteran's spinal tap was performed at a private hospital and not a military one.  

The Board finds that the service treatment records directly contradict the Veteran's contentions with regard to the alleged improperly performed spinal tap.  The August 1985 hospital discharge report notes that, while a lumbar puncture was performed at the private hospital, the Veteran refused to have a second lumbar puncture performed following transfer to the military hospital.  The Board finds that this evidence weighs against the Veteran's credibility as to the assertion of an in-service spinal injury.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).     

In cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  Here, the weight of the evidence is against a finding that the Veteran engaged in combat nor has the Veteran asserted that he suffered a back injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

With regard to the contention that this event was omitted from the service treatment records by the attending military doctor, the Board finds that the service treatment records appear to be complete in relevant part and that an improperly performed spinal tap resulting in a ruptured disc ordinarily would have been recorded had it occurred.  The Board finds that a traumatic back injury such as a ruptured disc would have been recorded in context with the Veteran's in-service hospital stay.  Further, at the December 2011 VA examination, the Veteran reported being placed on a temporary profile for low back discomfort.  Review of the service treatment and personnel records do not reflect any such profile.  The Board finds this also ordinarily would have been recorded had it occurred, as such a profile would have excluded the Veteran from many basic duties and physical training.  Based on the above, the Board finds that the Veteran did not experience an in-service injury related to the in-service spinal tap.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed lumbar spine disabilities were not incurred in-service, and may not be presumed to be incurred therein.  As arthritis (i.e., degenerative joint disease) is a chronic disease under 38 C.F.R.	 § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's lumbar spine disabilities are manifested by arthritis, the evidence does not show that symptoms of arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.    

Service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis of any back disorder.  At the December 1986 service separation physical, the Veteran's spine was found to be clinically normal.  On an associated reported of medical history, the Veteran denied recurrent back pain.

The Veteran contends that he has experienced lower back pain, loss of function and movement, and occasional numbness in the legs and lower back since the in-service spinal tap.  See e.g., June 2011 and September 2009 written statements.  However, review of the December 1986 report of medical history at the time of service separation reflects that the Veteran endorsed a history of foot trouble, while also denying recurrent back pain.  The Board finds that the Veteran's in-service history of symptoms (i.e., denying problems with the spine) is more contemporaneous to service, and is more consistent with the other contemporaneous lay reports of medical history and service treatment record notations and findings, so is of more probative value than the more recent assertions made many years after service separation for compensation purposes stating that he had chronic back pain in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a lumbar spine disorder during service.  38 C.F.R. § 3.303(b).     

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbar spine disorder since service separation.  The first recorded symptomatology of a thoracolumbar spine disorder is found in August 2001, over 14 years after service separation, in which the Veteran reported a five year history of intermittent back pain, which would indicate an onset in 1996 - eight years after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).     

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms of back pain because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran contends that he has experienced lower back pain, loss of function and movement, and occasional numbness in the legs and lower back since the in-service spinal tap that have continued to worsen since service separation.  See e.g., June 2011 and September 2009 written statements.  The Board finds that the Veteran's more recent accounts that he had chronic back symptoms during service or continuously since service separation, while competent, are inconsistent with and outweighed by the other, more contemporaneous lay and medical evidence of record, so are not credible.  Post-service records show different reported histories of the onset of spine symptoms at different times.  

A November 2010 VA treatment record notes that the Veteran reported occasional low back pain with numbness and tingling down the back of the right leg since undergoing two spinal taps during the course of treatment for meningitis during service in 1985.  Conversely, an August 2001 VA treatment record (dated prior to the filing of the Veteran's service connection claim) notes that the Veteran developed back pain and spasms that week from repositioning patients on a treatment table.  The VA treatment record notes that the Veteran reported undergoing a spinal tap approximately five years prior (i.e., approximately 1996) that he felt was done incorrectly and that he had experienced intermittent back pain ever since. 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d 604 (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).    

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made after the claim for service connection to be of lesser probative value than the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Further, the August 2001 VA treatment record provides some evidence that the post-service manifestations of a lumbar spine disorder may be attributable to an interucurrent cause - specifically repositioning patients on a treatment table.  See 38 C.F.R. § 3.303(b).  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  Id.

In addition, as discussed above, the first notation (in 2001) of symptomatology potentially related to a lumbar spine disorder places the onset of back pain in 1996, over eight years after service separation; therefore, a thoracolumbar spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

The Board further finds that the weight of the competent evidence demonstrates that the current lumbar spine disabilities are not otherwise related to active service, to include the in-service spinal tap.  

The Veteran has contended throughout the course of this appeal that his current lumbar spine disabilities were caused by the in-service spinal tap.  See e.g., September 2009 written statement.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay person not competent concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so it was a Colvin violation for the Board to expect some documentation of ACL tear injury in the service treatment records); see 38 C.F.R. § 3.159(a)(2).

As a lay person, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as lumbar spine degenerative joint disease and degenerative disc disease.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lumbar spine disabilities is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no symptoms of arthritis for years after service, and shows denial of such symptoms at service separation.

Additionally, the symptoms of lumbar spine pain overlap with other disorders.  To differentiate pain attributable to arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of spine pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  In this case, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the current lumbar spine disabilities, which includes arthritis.  Based on the above, the Board finds the Veteran is not competent to provide an opinion of nexus between the current lumbar spine disabilities and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

Further, the December 2011 VA examiner opined that the in-service lumbar puncture (including the one documented at the private hospital and undocumented subsequent attempted but aborted lumbar punctures performed at the military hospital in July 1985) are not responsible for the Veteran's longstanding complaints of acute and chronic low back pain and subtle complaints of lower extremity weakness and/or heaviness as well as the infrequent symptoms of numbness in the lower extremities.  The VA examiner noted that the usual placement of the spinal needle for a lumbar puncture is at the L4-5 and/or the L3-4 intervertebral disc space, which is well below where the spinal cord and the conus medullaris and nerve roots emerge.  The VA examiner described how a lumbar puncture is performed and noted that there are no vital structures in the pathway of the lumbar puncture needle that can be encountered as the spinal needle merely glides through the soft tissues (skin, muscles, and ligaments) on its way to puncture the dura in order to serve as the temporary conduit for spinal fluid.  The VA examiner opined that this diagnosis and/or therapeutic procedure should not be held accountable for the Veteran's long and/or short-term low back and lower extremity problems.   
While the December 2011 VA examination report notes that the claims folder was unavailable at the time of the examination, the medical records were reviewed in great detail.  An extensive medical history was also taken from the Veteran.  

In an August 2016 addendum VA medical opinion, the VA examiner opined that the Veteran's back pain is not related to active service.  The VA examiner noted that no service treatment records reflect mention of back pain and the Veteran denied recurrent back pain at service separation.  The VA examiner noted that the weight of the ruck sacks and gear in the 1990s was relatively light compared to today where service members are carrying 100 to 140 pounds with ruck sacks and body armor.  The VA examiner noted that there was no evidence that the Veteran reported back pain within a reasonable period of time after service separation with the earliest mention of back pain in the treatment records being found in August 2001 when the Veteran reported back pain due to repositioning a patient on a table associated with his work as a respiratory therapist.  The Veteran reported to the therapist at that time that he had back pain on and off for about five years, which he attributed to the spinal tap, but the spinal tap had actually occurred 16 years earlier.  The VA examiner noted that this purported history did not line up.

The August 2016 VA examiner further opined that the current back pain is not due to the in-service spinal tap for meningitis in 1985.  The VA examiner noted that there is no medical record of "repeated unsuccessful" spinal taps, as the service treatment records indicated that the Veteran declined a second tap and the first tap was successful.  The August 2016 VA examiner further concurred with the December 2011 VA examiner's opinion regarding back pain and the lumbar puncture.  The VA examiner concluded that the current back disability is not due to physical training, marching, or wearing a heavy ruck sack during service nor is it due to the in-service spinal tap, but rather is more likely due to work as a physical therapist and positioning patients as well as the normal aging process.  

The December 2011 VA examiner based the opinion on review of the medical records, interview of the Veteran, a thorough physical and neurological examination, and review of the current literature on low back pain.  The August 2016 VA examiner reviewed the claims file, including the lay and medical evidence and pertinent radiographic findings.  The December 2011 and August 2016 VA examiners had the requisite medical expertise to render medical opinions regarding the etiology of the claimed lumbar spine disabilities and had sufficient facts and data on which to base conclusions.  Further, the VA examiners addressed the Veteran's assertions of a relationship between the lumbar spine disabilities and the in-service spinal tap.  Based on the above, the Board finds the December 2011 and August 2016 VA medical opinion reports to be highly probative.  

For all the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's lumbar spine disabilities, including degenerative joint disease and degenerative disc disease, were not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tension Headaches

The Veteran essentially contends that he sustained a spinal injury during service as the result of an incorrectly performed spinal tap during the course of treatment for meningitis and he now experiences daily headaches due to said injury.  See August 2009 service connection claim (on a VA Form 21-526); September 2009 written statement. 

First, the evidence of record demonstrates that the Veteran has current diagnosed tension headaches.  See August 2011 VA examination report. 

Next, the Board finds that the Veteran reported and received treatment for headaches during service.  An April 1984 service treatment record notes that the Veteran reported headaches that were attributed to a diagnosis of viral syndrome.  A March 1985 service treatment record notes that the Veteran reported headaches, weakness, and sore throat that had persisted for four days.  A diagnosis of rule out strep throat was rendered.  

A July 1985 service treatment record notes that the Veteran reported body aches, nausea, and headache since the previous evening.  These symptoms were initially assessed as viral syndrome.  An August 1985 discharge report from a military hospital notes that, following the diagnosis of viral syndrome, the Veteran sought treatment at a private hospital and was subsequently transferred to the military hospital.  The discharge report notes that the Veteran reported headaches for several days prior to admission.  Aseptic meningitis was diagnosed.

As discussed above, the Board finds that, while the evidence of record supports a finding that the Veteran underwent a spinal tap during service in the course of treatment for meningitis, the weight of the evidence of record is against a finding that the spinal tap was performed incorrectly or caused an in-service spinal injury.   

Given the above, the remaining question is whether there is evidence of a link between the current tension headaches and in-service headache symptomatology.  The Board finds that the weight of the evidence demonstrates that the current tension headaches are not related to active service, to include the in-service headache symptoms. 

At the December 1986 service separation physical, the Veteran's neurological system was found to be clinically normal.  On an associated reported of medical history, the Veteran denied frequent or severe headaches.

At the October 2011 VA examination, the Veteran denied a family history of headaches.  The Veteran reported first experiencing issues with headaches in his mid-30s, which would be the mid-1990s.  The VA examination report notes that the Veteran's complaints of headache seem to be aggravated by issues surrounding low back pain, stress, sleep fragmentation, upper respiratory tract infections, or obesity.  The Veteran also reported an isolated headache episode during service in 1985 associated with meningitis that resolved after a couple days.  The Veteran denied any similar type of episode of acute headache onset since that time.  

The October 2011 VA examination report notes diagnoses of aseptic viral meningitis during service in July 1985 that resolved without subsequent problems or neurologic sequelae as well as a current tension-type headache disorder.  The VA examiner opined that the Veteran's current headaches are not caused by or related to the headache associated with the in-service meningitis, which was a self-limited process.  The VA examiner noted that once aseptic meningitis resolves, which is a viral-related illness, further issues usually do not ensue.  The VA examiner opined that the current tension-type headaches are an entirely separate issue and totally unrelated to that process.

The August 2016 VA examiner noted that the Veteran previously reported headaches beginning in the mid-1990s, 10 years after discharge from active service.  The VA examiner opined that the headaches are not due to the in-service spinal tap.  The VA examiner noted that, although headache can be associated with a spinal tap, they are a self-limited condition that resolves within hours to days after the spinal tap.  The VA examiner noted that, if headaches occur with a spinal tap, they are temporary and do not start years/decades later. 

The October 2011 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a neurologic examination.  The August 2016 VA examiner reviewed the claims file, including the lay and medical evidence and pertinent neurological findings.  The VA examiners had the requisite medical expertise to render medical opinions regarding the etiology of the claimed headaches and had sufficient facts and data on which to base conclusions.  Further, the VA examiners addressed the Veteran's assertions of a relationship between the current tension headaches and the in-service spinal tap.  Based on the above, the Board finds the October 2011 and August 2016 VA medical opinion reports to be highly probative.

The Veteran has repeatedly contended that the current tension headaches are the result of the in-service spinal tap.  The Board finds that, as a lay person, under the facts of this case, which include no symptoms until years after service, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex tension headaches.  The question of causation of a neurological disorder involves knowledge of a complex and nonvisible body system (neurological system), an understanding of how injury to the neurological system could result in headaches, and knowledge of multiple other causes of symptoms of headache so as to eliminate other etiologies and differentiate symptoms from non-service-related etiologies.

The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service headaches attributed to meningitis or viral syndromes that resolved without residuals and the current headaches, especially in the context of this case where the weight of the evidence demonstrates no symptoms of a headache disorder for many years after service.  As such, the Board accords the Veteran's lay statements regarding an etiology between the current headaches and service low probative weight, and finds the statements are outweighed by the other more probative evidence of record, specifically including the October 2011 and August 2016 medical opinions.

Finally, to the extent that the Veteran has contended the current headaches are related to the lumbar spine disabilities, as discussed in detail above, service connection has been specifically denied for the lumbar spine disabilities.  See 38 C.F.R. § 3.310 (2016).  The Veteran has not alleged and the evidence does not otherwise indicate that the current diagnosed tension headaches were caused or aggravated by any other service-connected disabilities (tinnitus, hypertension, bacterial meningitis, or bilateral hearing loss).  As such, this theory of entitlement will not be further discussed.  

Based on the above, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's tension headaches was caused by or otherwise began during active service, to include the in-service treatment for headaches.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.	 § 3.102.  


ORDER

Service connection for lumbar spine disabilities, including degenerative joint disease and degenerative disc disease, is denied.

Service connection for tension headaches is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


